Exhibit 10.1

 

Quality Systems, Inc.

Amended and Restated

Outside Director Compensation Program

 

 

Category of Director

Employee Director

Independent Director

Committee Chairman (3)

Audit Committee/Board Chairman

Base Compensation

$ —

$ 80,000

$92,500

$100,000

Meeting Fees (1)

$ —

$ —

$ —

$ —

Committee Memberships (2)

$ —

$ —

$ —

$ —

 

 

 

 

 

Subtotal Cash Compensation

$ —

$ 80,000

$92,500

$100,000

Restricted Common Stock Grant Shares (4)

0

1,000

1,250

1,250

 

Each Director is to be awarded shares of restricted common stock upon election
or re-election to the Board. The shares will (i) vest in two equal annual
installments, and (ii) be nontransferable for a period of one year following the
date of vesting, as more specifically set forth in the Outside Director’s
Restricted Stock Agreement pursuant to which grants shall be made under this
Program. In the event of a meeting of shareholders immediately following which a
director that previously received restricted shares under the Program is no
longer a member of the Company's Board, then any unvested shares held by such
director shall immediately vest and become transferrable. The grant of
restricted shares shall be in lieu of the 5,000 options granted in prior years
upon election or re-election to the Board.

 

Additionally, all board members must acquire a minimum of 1,000 shares of the
Company's Common Stock through the investment of their own funds (e.g. open
market purchase or option exercise), which minimum amount must be retained as
long as they are a director. New directors, and existing directors after the
effective date of this policy (August 13, 2009), have 9 months in which to
acquire such Common Stock.

 

Notes:

 

1.    Meeting attendance at a 100% or near-100% level is mandatory. Therefore,
this plan eliminates meeting fees. Board and committee meeting attendance rates
for each director should be reported annually internally and to the public.

2.    Board members are expected to serve as committee members as part of their
compensation.

3.    Pay Tiers: Tier 0 pay for Directors who are full-time employees, Tier 1
for Directors who do not chair committees, Tier 2 for Nominating and
Compensation Committee Chairmen, Tier 3 for Audit Committee and overall Board
Chair. Chairmen of other committees are paid at the highest tier otherwise
eligible, according to the specifically named functions above. All Directors are
only paid at one tier, which is their highest eligible tier.

 

   4.     Misc: Compensation shall be paid quarterly. Board member shall be paid
at the highest

           eligible tier according to his role, but not on multiple tiers.

 

 

-5-

 

 

 



 

--------------------------------------------------------------------------------

 